Exhibit 10.4

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (as hereinafter amended, restated or modified
from time to time in accordance with the terms hereof, this “Agreement”) is made
and entered into, as of this 3rd day of October, 2016 (the “Effective Date”), by
and between Energy Future Holdings Corp., a Texas corporation (and any entity
successor thereto, including, upon consummation of the E-Side Transaction (as
defined below), the successor thereof (if any), (the “Company”)), and TEX
Operations Company LLC, a Delaware limited liability company (“OpCo”). Each of
the Company and OpCo is referred to herein as a “Party” and are collectively
referred to herein as the “Parties.” All capitalized terms used but not
otherwise defined herein have the meaning set forth in Annex A attached hereto.

WITNESSETH:

WHEREAS, on April 29, 2014 (the “Petition Date”), the Company and certain of its
Subsidiaries (collectively, the “Debtors”), and Texas Competitive Electric
Holdings Company LLC (“TCEH”), a Delaware limited liability company and
subsidiary of the Company, commenced voluntary cases under Chapter 11 of Title
11 of the United States Code, 11 U.S.C. § 101 et seq. in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), which
cases are jointly administered for procedural purposes only under Case
No. 14-10979, and any proceedings relating thereto (collectively, the “Chapter
11 Cases”);

WHEREAS, prior to the Effective Date, the Bankruptcy Court entered an order
approving and confirming the restructuring of the TCEH Debtors pursuant to the
Third Amended Joint Plan of Reorganization (the “Plan of Reorganization”);

WHEREAS, pursuant to the Plan of Reorganization: (a) TCEH formed TEX Energy LLC,
a Delaware limited liability company (“SpinCo”); (b) TCEH transferred all of
TCEH’s interests in its Subsidiaries (excluding the stock of TCEH Finance, Inc.,
a Delaware corporation) to SpinCo in exchange for (i) 100% of the newly-issued
equity interests of SpinCo and (ii) the cash proceeds of new SpinCo debt (such
transfer, the “TCEH Contribution”), as well as the assumption by SpinCo of
certain liabilities; (c) immediately following the TCEH Contribution, SpinCo
transferred certain of its assets to an entity formed before the Effective Date
that will elect to be treated as a corporation immediately following the TCEH
Contribution (“New Holdco”) in exchange for 100% of New Holdco’s equity;
(d) immediately following the transfer described in clause (c), SpinCo completed
the sale of all of the preferred stock of New Holdco authorized to be issued by
New Holdco to one or more third party investors in exchange for cash, and
Reorganized TCEH will thereafter distribute the cash consideration attributable
thereto to TCEH (the “Preferred Stock Sale”); and (e) immediately following the
TCEH Contribution and the Preferred Stock Sale, SpinCo converted into a Delaware
corporation pursuant to applicable Law;

WHEREAS, pursuant to the Plan of Reorganization, the Company contributed the
equity interests of (i) EFH Corporate Services Company, a Texas corporation
(“EFH Corporate Services”), (ii) EFH Properties Company (but not including any
cash or cash equivalents on hand at EFH Properties Company), and (iii) the
respective Subsidiaries of EFH Corporate Services and EFH Properties Company to
OpCo, as well as certain other assets, liabilities and equity interests related
to the TCEH Debtors’ operations, all as provided in the Plan of Reorganization
(the “EFH Contribution”);

WHEREAS, pursuant to the Plan of Reorganization and as a result of the EFH
Contribution, the employees of EFH Corporate Services became employees of OpCo
or one or more of its Subsidiaries as of the Effective Date;



--------------------------------------------------------------------------------

WHEREAS, pursuant to further amendment to the Plan of Reorganization the Company
and/or its Subsidiaries may consummate a sale, merger or other similar
transaction (the “E-Side Transaction”) to effectuate their reorganization and
emergence from bankruptcy;

WHEREAS, the Company and its Subsidiaries wish to receive the Transition
Services (as defined below) from OpCo and/or its Subsidiaries during the Term
(as defined below); and

WHEREAS, OpCo is willing to provide, and to cause its Subsidiaries to provide,
the Transition Services to the Company and its Subsidiaries upon the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
set forth herein, the mutual benefits to be gained by the performance thereof
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, the Parties hereby
agree as follows:

ARTICLE 1 - SERVICES

1.1 Transition Services.

(a) During the Term, OpCo hereby agrees to provide, or cause to be provided
(whether through one or more of its Subsidiaries or as permitted pursuant to
Section 1.2), to the Company and its Subsidiaries upon the terms and subject to
the conditions set forth in this Agreement (i) as requested in writing (which
may be by e-mail) by or on behalf of a Project Manager of the Company, one or
more of the services described on Annex B attached hereto (the “Service
Schedule”), (ii) as reasonably requested by the Company, any other service
historically provided to the Company and/or its Subsidiaries during the period
from April 29, 2014 through the date hereof by EFH Corporate Services, OpCo
and/or their respective Subsidiaries, or (iii) if applicable, other services
that may be agreed upon by the Parties (which, in the case of the Company, shall
be a Project Manager of the Company or someone acting on such Project Manager’s
behalf) in writing (which may be by e-mail) after the date hereof (“Additional
Services” and, together with the services in clauses (i) and (ii), the
“Transition Services”). In the event that the Parties identify and agree upon
Additional Services to be provided under this Agreement, the Parties shall
execute an amendment to this Agreement that provides for the substitution of the
relevant Service Schedule, or additions or supplements to the relevant Service
Schedule, in order to describe such Additional Services and other specific terms
and conditions applicable thereto.

(b) Notwithstanding the foregoing, during the Term, the Parties agree, subject
to Article 6 hereof, that the Transition Services include, to the extent
applicable, the transitioning of information of the Company and its Subsidiaries
to the Company and its Subsidiaries that such Company and/or Subsidiary
reasonably require to operate their businesses (including historical books and
records and electronic and other data related to the business of the Company and
its Subsidiaries).

(c) In no event shall OpCo or its Affiliates be required to (i) lend any funds
to the Company or its Affiliates or (ii) make any payments or disbursements on
behalf of the Company, except to the extent the Company has previously delivered
to OpCo sufficient funds to make any such payment or disbursement.

(d) Unless otherwise expressly required under the terms of any relevant Service
Schedule hereto, the Tax Matters Agreement, the Separation Agreement, the Split
Participant Agreement, or as otherwise agreed to by the Parties in writing, in
providing the Transition Services, OpCo or its Affiliates shall not be obligated
to: (i) expend funds and other resources beyond levels that would be customary
and reasonable for any other nationally recognized service provider to perform
services that

 

2



--------------------------------------------------------------------------------

are similar to the relevant Transition Services; (ii) maintain the employment of
any specific employee or subcontractor; (iii) purchase, lease or license any
additional (measured as of the date hereof) equipment or materials (expressly
excluding any renewal or extension of any leases or licenses required for OpCo
to perform the relevant Transition Services during the Term; provided, that such
extension or renewal shall be subject to Section 3.1 in all respects); or
(iv) pay any of the Company’s costs related to its or any of its Affiliates’
receipt of the Transition Services.

(e) The Parties acknowledge the transitional nature of the Transition Services.
In this regard, the Company acknowledges and agrees that it has the
responsibility for the daily and strategic management of the Company (including,
without limitation, oversight and management of its continuing Chapter 11 Cases)
and that the intent of this Agreement and the extent of the Transition Services
to be provided hereunder are for OpCo solely to provide, during the Term, the
back-office and administrative services necessary to support the on-going daily
operations of the Company and its Subsidiaries in a reasonably prudent manner
and the Transition Services expressly exclude any such management and oversight
of the Company’s businesses.

(f) Given the transitional nature of the Transition Services, the Company
acknowledges and agrees that OpCo may make changes from time-to-time in the
personnel performing the Transition Services.

(g) Nothing in Section 1.1(d) or Section 1.1(f) shall alter the obligation of
OpCo to provide the Transition Services during the Term in accordance with the
other provisions of this Agreement, including with regard to type, skill, care,
quantity, scope, timeliness and diligence as provided in Section 1.4.

1.2 Personnel; Third-Party Providers.

(a) OpCo hereby agrees, except as otherwise provided in this Section 1.2, it
will not delegate its responsibilities under this Agreement to any unaffiliated
third Person (a “Third-Party Provider”) without the Company’s express prior
written consent (such consent not to be unreasonably withheld, conditioned, or
delayed, it being understood that it would be reasonable for the Company not to
consent to any delegation that would adversely change in any material respect
the obligations of the Company under this Agreement). Notwithstanding the
foregoing, the Parties acknowledge and agree that the Transition Services that
have historically been provided and supported by Third-Party Providers may be
provided and supported without the consent of the Company; provided that such
Third-Party Provider provision and support does not alter the obligations of
OpCo to provide the Transition Services during the Term in accordance with this
Agreement, including with regard to type, skill, care, quantity, scope,
timeliness and diligence as provided in Section 1.4(a); provided, further, that,
without the prior written consent of the Company (which consent may be withheld,
conditioned or delayed in the Company’s sole discretion), in no event shall OpCo
enter into any arrangement or contract with a Third-Party Provider (1) in the
name of the Company (or any of its affiliates) on its behalf or (2) that would
reasonably be expected to result in the Company (or any of its affiliates) being
required to make, directly or indirectly, any payments to such Third-Party
Provider (or to OpCo for services provided by any Third-Party Provider)
following completion of the Transition Services (except, for the avoidance of
doubt, any payments to OpCo for Transition Services performed in accordance with
this Agreement prior to the completion of the Transition Services which may not
have been paid but are otherwise due and payable in accordance with this
Agreement).

(b) In the event OpCo or a Third-Party Provider requires incremental credit
support in connection with the provision of Transition Services, OpCo may
request that the Company provide reasonable credit support to OpCo or such Third
Party Provider with respect thereto. In the event that the

 

3



--------------------------------------------------------------------------------

Company elects not to provide such requested credit support (which it may do in
its sole discretion), the Company agrees that the fees to be charged hereunder
shall include any reasonable and documented incremental cost and expense that
OpCo or such Third Party Provider incurs in connection with providing OpCo or
such Third-Party Provider the required credit support for the applicable
Transition Services.

(c) OpCo shall perform its obligations under this Agreement as an independent
contractor. No employees or representatives of OpCo or a Third-Party Provider
shall be deemed to be employees or representatives of the Company. In performing
the Transition Services, such employees and representatives of OpCo or a
Third-Party Provider shall be under the direction, control and supervision of
OpCo or the Third-Party Provider, as applicable, and, subject to compliance with
the requirements set forth in the Service Schedule. OpCo or the Third-Party
Provider, as applicable, shall be solely responsible for exercising all
authority with respect to, and shall bear all liabilities arising from, the
employment (including termination of employment), assignment and compensation of
such employees or representatives (including the payment of all salary and
benefits and all premiums and remittances with respect to employees used to
provide any Transition Services hereunder).

(d) If a Third-Party Provider provides Transition Services in accordance with
this Agreement, such Third-Party Provider shall be a subcontractor engaged by
OpCo. OpCo shall cause each such Third Party Provider to be subject to service
standards and confidentiality provisions at least equivalent to those set forth
herein. OpCo shall remain responsible for the performance by it of all of its
obligations hereunder with respect to the Transition Services provided by such
Third-Party Provider.

1.3 Third Party Consents.

(a) The Parties acknowledge and agree that it may be necessary to obtain from
third parties certain consents, waivers, permits, licenses or sublicenses
(“Consents”) in order for (i) OpCo to use third-party applications, Intellectual
Property, systems, networks and similar services and functions in the provision
of Transition Services and/or (ii) the Company to receive Transition Services.

(b) The Parties will cooperate and use their respective commercially reasonable
efforts to obtain the Consents; provided, however, that the failure to obtain
any such Consent shall not relieve OpCo of its obligation to provide the
relevant Transition Service unless (A) the provision of such Transition Service
is prohibited by applicable Law or (B) such Consent cannot be obtained in a
timely manner after using commercially reasonable efforts (it being understood
that the cost of any such Consent shall be the responsibility of the Company and
may be included as part of the Fees charged hereunder). In either case of
clauses (A) or (B) in the preceding sentence, OpCo shall promptly notify the
Company thereof and the Parties will use their commercially reasonable efforts
to implement an alternative means of continuing the provision of the applicable
Transition Service for which the Consent is required, in accordance with the
service standards described in Section 1.4. Each Party shall use commercially
reasonable efforts to mitigate the effects (including the cost) of such
alternative means.

1.4 Level of Service and Limitations.

(a) During the Term, OpCo shall perform, or cause to be performed, the
Transition Services (i) in a professional and workmanlike manner at a quality
substantially equivalent (including with regard to type, skill, care, quantity,
scope, timeliness and diligence) as provided by EFH Corporate Services and/or
any of its Subsidiaries in the ordinary course of business during the twelve
(12) month period prior to the Petition Date (or, to the extent new services
commenced following the Petition Date, during the twelve (12) month period prior
to the Effective Date) and (ii) in compliance with all applicable Laws, in all
material respects.

 

4



--------------------------------------------------------------------------------

(b) During the Term, the Company shall allow representatives of OpCo reasonable
access to its facilities, assets, advisors, systems and information as
reasonably requested by OpCo for purposes of rendering the Transition Services
under this Agreement; provided, that no such access shall unreasonably interfere
with the ongoing operations of the Company and its Subsidiaries; and provided,
further, that the Company may exclude any OpCo personnel at its sole discretion
from access to any of its employees, facilities, assets, advisors, systems
and/or information due to a material violation by OpCo personnel of the
Company’s reasonable health, safety, data security, conduct or other policies.

(c) In connection with its provision of the Transition Services under this
Agreement, OpCo shall be permitted to rely on any written information or data
provided by the Company, its Subsidiaries or its Representatives, to OpCo,
except to the extent that OpCo has actual knowledge that such information or
data is inaccurate.

(d) Notwithstanding anything to the contrary contained herein, OpCo shall not be
obligated to (and shall not be obligated to cause any Third Party Provider to)
provide any Transition Services if the provision of such Transition Services
would (i) violate any Law or, subject to Section 1.3(b), any agreement or
license to which the Parties are subject, or (ii) with respect to legal,
accounting or similar professional services, violate or be in contravention of
any rules, regulations or standards of practice promulgated by any organization
or authority governing such professional service; provided, however, in each
case, that the Parties shall work diligently together in good faith to obtain or
cause to be obtained such Transition Services (including, if applicable,
professional services) from another provider on a commercially reasonable basis.

(e) During the Term, each Party agrees to use commercially reasonable efforts to
cooperate with the other Party in all matters relating to the provision and
receipt of the Transition Services and to effect an orderly transition of the
Transition Services. This Agreement is a purely commercial transaction between
the Parties and nothing stated in this Agreement shall operate to create any
partnership, or special or fiduciary duty between the Parties.

1.5 Project Managers. OpCo and the Company shall each appoint one or more
individuals to act as project managers (each, a “Project Manager”) to (i) serve
as the primary contact for any issues arising out of the performance of this
Agreement or any portion of the Transition Services, (ii) be primarily
responsible for administering the orderly provision or receipt, as applicable,
of the Transition Services (or applicable portion thereof) on its behalf, and
(iii) with respect to the Company’s Project Manager, request that OpCo provide
(or cease to provide) the Company a particular Transition Service. The initial
Project Managers, as well as their respective addresses for notices and other
communications, are set forth in the Service Schedule. Each Party agrees to
provide reasonable access (in person, by telephone or electronically via e-mail)
during normal business hours to its Project Manager for problem resolution.
Either Party may replace its Project Manager at any time by providing notice in
accordance with Section 7.5, such replacement to be effective as of the date of
the other Party’s receipt of such notice.

1.6 No Service Warranty. Except to the extent provided in Section 1.2(d) and
Section 1.4(a), OpCo makes no warranties or representations relating to the
Transition Services or the results of the Transition Services hereunder and
hereby disclaims all representations or warranties, whether express, implied or
statutory, with respect to its performance under this Agreement, including
without limitation any warranty of adequacy, merchantability or fitness for a
particular purpose.

1.7 No Conflicts. OpCo hereby represents and warrants to the Company that,
except as set forth on Annex C attached hereto, to the knowledge of OpCo (after
reasonable inquiry) (i) the execution and delivery of this Agreement by OpCo and
(ii) the performance by OpCo of its obligations under this Agreement do not
violate, in any material respect, applicable law.

 

5



--------------------------------------------------------------------------------

ARTICLE 2 - TERM AND TERMINATION

2.1 Term. The term of this Agreement shall commence on the Effective Date and
shall end on the earlier of (i) December 31, 2017 or (ii) the closing date of
the E-Side Transaction (the “Term”). At the end of the Term all rights and
obligations under this Agreement shall cease, except (a) the rights and
obligations that are expressly stated to survive termination pursuant to
Section 2.4 and (b) rights and obligations that have accrued prior to such
termination.

2.2 Discontinuation of Services. During the Term, the Company may terminate any
particular Transition Service (whether provided directly or indirectly by OpCo
and/or any of its Affiliates or by any Third-Party Provider) and eliminate it
from the scope of the Transition Services provided under this Agreement upon at
least thirty (30) days’ (or such other amount of time as mutually agreed in
writing between the Parties) prior written notice to OpCo, and following such
termination the Company shall only be liable to OpCo for the Fees (as defined
below) owed to OpCo in connection with, and attributable to, the provision of
such discontinued Transition Services to the extent attributable to the period
on and before such discontinuation. During the Term, the Parties shall cooperate
as reasonably required to effectuate an orderly and systematic transfer to the
Company, or any such Person at the request of the Company, of all of the duties
and obligations previously performed by OpCo (whether provided directly or
indirectly by OpCo and/or any of its Affiliates or by any Third-Party Provider)
under this Agreement that the Company desires to continue following the Term.

2.3 Early Termination.

(a) Notwithstanding anything in this Agreement to the contrary, this Agreement
or any particular Transition Service may be terminated prior to the expiration
of the Term as follows:

 

  (i) with respect to any particular Transition Service, by the Company pursuant
to Section 2.2;

 

  (ii) by mutual written consent of the Company and OpCo; or

 

  (iii) by the Company, on the one hand, or OpCo, on the other hand, if the
other Party is in material breach of any of its covenants or obligations set
forth in this Agreement and fails to cure such breach as promptly as reasonably
practicable but in any event within twenty (20) Business Days (or ten
(10) Business Days with respect to any failure to make a required payment under
this Agreement that is not subject to a good faith dispute pursuant to
Section 3.3) after receipt of written notice thereof from the other Party (which
notice must specify, in reasonable detail, the nature of such breach).

2.4 Survival. The termination of this Agreement with respect to any particular
Transition Service pursuant to Section 2.2 or Section 2.3 shall not affect the
provisions of this Agreement and the Service Schedule with respect to a
Transition Service not terminated. Neither the termination of this Agreement
with respect to any particular Transition Service pursuant to Section 2.2 or
Section 2.3 nor the expiration of the Term shall affect (i) the liability of a
Party for a breach of this Agreement prior to the termination or expiration
hereof, (ii) the Parties’ obligations set forth in this Section 2.4, Article 5,
Article 6 and Article 7, which shall survive any termination or expiration of
this Agreement and (iii) any

 

6



--------------------------------------------------------------------------------

rights or obligations arising out of or in connection with this Agreement that
have vested, matured or accrued prior to such termination or expiration,
including, the right of OpCo to receive any and all amounts owed to OpCo
hereunder to the extent attributable to the period on and before such
termination or expiration.

ARTICLE 3 - COMPENSATION

3.1 Fees. In consideration for the provision of the Transition Services, the
Company shall pay to OpCo all reasonable and documented fees, costs, and
expenses (including employee-related, overhead, general and administrative
expenses incurred by OpCo related directly to the Transition Services provided
during the Term (all such fees, costs and expenses, collectively, the “Fees”)).

3.2 Invoices. Within ten (10) Business Days after the end of each calendar
month, OpCo (on behalf of itself and each of its Subsidiaries providing
Transition Services) shall submit an invoice (each, an “Invoice”) to the Company
setting forth (i) a reasonably detailed description of the Transition Services
provided by OpCo and its Subsidiaries during such calendar month and
(ii) reasonable documentation and supporting detail of the Fees owing for such
Transition Services (including any third-party invoices related thereto).
Notwithstanding the foregoing or anything in Section 3.3 below, in connection
with the final termination of this Agreement, the Parties will work together in
good faith to prepare a final invoice with all accrued and unpaid Fees and other
amounts due hereunder and such final invoice shall be paid by the Company to
OpCo on the termination date with the intent that all Fees and other amounts due
hereunder would be paid upon the termination of this Agreement and that no
amounts would be due as of such termination.

3.3 Time of Payment; Disputes; Interest; No Deductions.

(a) The Company shall pay, or cause to be paid, all undisputed amounts due under
this Agreement within thirty (30) days after receipt of the applicable Invoice.
Such payment shall be made in immediately available funds by bank wire transfer
to an account designated by OpCo.

(b) The Company shall promptly (and in no event later than thirty (30) days
following receipt of any Invoice) notify OpCo of any good faith objection of the
Company with regard to such Invoice and the failure to so object shall be
definitive evidence of the acceptance of such Invoice. If requested by the
Company, OpCo shall promptly furnish reasonable documentation to substantiate
the amounts invoiced, including listing the date(s), time(s) and amount(s) of
the Transition Services in question. Following any good faith invoice objection,
the Company and OpCo shall cooperate in good faith and use commercially
reasonable efforts to resolve any remaining dispute expeditiously, without
prejudice to either Party’s rights under Section 7.3 or Section 7.8. The Company
shall pay all disputed amounts in accordance with the resolution of such
disputed amount within five (5) Business Days after such resolution.

(c) If the Company has not paid any undisputed amounts within thirty (30) days
after receipt of the applicable Invoice with respect thereto, such undisputed
amounts shall accrue interest at the lesser of (i) the maximum rate allowed by
applicable Law, and (ii) the prime rate published in The Wall Street Journal
plus 4% per annum, and the Company shall pay OpCo such accrued interest.
Notwithstanding the foregoing, the failure of the Company to pay any material
undisputed amounts within thirty (30) days after receipt of the applicable
Invoice with respect thereto shall also constitute a material breach of this
Agreement.

 

7



--------------------------------------------------------------------------------

3.4 Taxes.

(a) All Fees shall be exclusive of any goods and services taxes, value added
taxes or similar taxes on the performance or delivery of Transition Services
(collectively “Sales Taxes”).

(b) To the extent that OpCo is obligated to collect and remit any Sales Tax in
respect of the Transition Services herein provided, the Company shall pay the
amount of such Sales Taxes to OpCo in addition to the Fees otherwise payable
hereunder. Any amount required to be paid under this Section 3.4(b) and not paid
by the due date for payment shall be subject to the late charges specified in
Section 3.3(c).

(c) Subject to Section 3.4(b), OpCo shall be responsible for and shall pay all
taxes, assessments or other charges against it in connection with the Transition
Services, including taxes on OpCo’s income or profits thereon and all taxes
imposed on or assessed or levied against or on account of salaries or other
compensation or other benefits or amounts paid or provided to OpCo’s employees
or subcontractors. OpCo accepts full and exclusive liability for and shall
indemnify, defend and hold the Company harmless from and against any and all
claims arising out of income or payroll taxes or withholding taxes assessed or
levied in respect of the provision of Transition Services hereunder by any
Governmental Entity.

(d) OpCo shall not be reimbursed for any (i) real or personal property taxes on
property it owns or leases, (ii) franchise, margin, privilege or similar taxes
on its business, (iii) payroll or employment taxes of its employees (including
income tax, social security taxes, unemployment compensation, workers’
compensation tax, other employment taxes or withholdings), (iv) taxes based on
its income or gross receipts or (v) withholding taxes. Should there be any
withholding tax required for payment made hereunder, the Company shall have the
right to withhold such amount from money due to OpCo under this Agreement for
payment of taxes, assessment or other charges. Such payment by the Company shall
relieve the Company of further obligation with respect to any amount withheld
and OpCo shall assist the Company by submitting the necessary documents to
support the application for the Company to recover such amount later, if
applicable.

(e) Within thirty (30) days after receiving notification of the commencement of
any Sales Tax, VAT or other similar tax audit by a tax authority which involves
the provision of any Transition Services or access to any facilities provided
hereunder, the Party receiving such notice shall notify the other Party of such
audit. Thereafter, the Party receiving such notice shall control all proceedings
taken in connection with such Sales Tax or VAT or other similar tax audit and
shall take reasonable steps to keep the other Party informed of the progress of
any such audit; provided, however, that where the other Party is liable to pay
an amount in respect of such Sales Tax, VAT or other similar tax pursuant to
this Section 3.4, the controlling Party shall not settle or otherwise compromise
such audit without the other Party’s consent. The other Party shall have the
right (but not the duty) to participate in any proceeding to contest Sales Tax,
VAT or other similar liability, and shall have the right to retain tax advisers
or counsel at its own expense.

(f) Subject to applicable Law, the Parties shall use commercially reasonable
efforts to cooperate with each other in connection with obtaining any available
reduction of, or exemption from, any taxes due in respect of the provision of
Transition Services to the extent possible.

 

8



--------------------------------------------------------------------------------

ARTICLE 4 - FORCE MAJEURE

4.1 Force Majeure.

(a) If any Party is rendered unable, wholly or in part, by Force Majeure (as
defined below) to carry out its obligations under this Agreement, other than
obligations to make monetary payments, that Party shall give the non-affected
Party prompt written notice of the cause and extent of the Force Majeure, the
date of commencement thereof and the means proposed to be adopted to remedy or
abate such Force Majeure, following which the affected Party shall be excused
from performance of its obligations under this Agreement solely to the extent,
and for the period, that such performance is prevented by such Force Majeure.
The affected Party shall use commercially reasonable diligence to remove or
remediate the Force Majeure as quickly as possible and shall use commercially
reasonable efforts to develop a mutually satisfactory solution to such Force
Majeure with the non-affected Party. If any Transition Service is interrupted or
suspended due to an event of Force Majeure, (i) the Company shall be entitled to
an equitable reduction of Fees payable for the affected Transition Services and
(ii) the Company shall have the right to immediately terminate the affected
Transition Service and/or any Transition Service linked to the affected
Transition Service.

(b) The term “Force Majeure” shall mean any act of God, industry wide strikes
directly impacting the Transition Services, act of the public enemy, war,
blockade, terrorism, public riot, lightning, fire, storm, flood, explosion,
governmental action, or other circumstance that is beyond the reasonable control
of the affected Party and which did not arise from the fraud, bad faith,
intentional or willful misconduct or gross negligence of the affected Party.

ARTICLE 5 - INDEMNIFICATION AND DISCLAIMER

5.1 The Company’s Indemnity. SUBJECT TO SECTION 5.4, THE COMPANY HEREBY AGREES
TO INDEMNIFY, HOLD HARMLESS AND DEFEND OPCO AND OPCO’S SUBSIDIARIES AND ITS AND
THEIR OFFICERS, DIRECTORS, EMPLOYEES, CONTRACTORS AGENTS AND REPRESENTATIVES
(COLLECTIVELY, THE “OPCO GROUP”) FROM AND AGAINST ANY AND ALL LOSSES ARISING OUT
OF OR RESULTING FROM ANY THIRD-PARTY ACTION IN RESPECT OF (I) THE PERFORMANCE OF
THE TRANSITION SERVICES IN ACCORDANCE WITH THIS AGREEMENT OR (II) FRAUD, GROSS
NEGLIGENCE, OR INTENTIONAL OR WILLFUL MISCONDUCT OF THE COMPANY, THE COMPANY’S
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
CONTRACTORS, AGENTS OR REPRESENTATIVES (COLLECTIVELY, THE “COMPANY GROUP”) IN
CONNECTION WITH THE TRANSITION SERVICES, EXCEPT TO THE EXTENT CAUSED BY, OR
ARISING OUT OF THE FRAUD, GROSS NEGLIGENCE, OR INTENTIONAL OR WILLFUL MISCONDUCT
OF, OR MATERIAL BREACH OF THIS AGREEMENT BY, ANY MEMBER OF THE OPCO GROUP OR ANY
THIRD PARTY PROVIDER.

5.2 OpCo’s Indemnity. SUBJECT TO SECTION 5.3 AND SECTION 5.4, OPCO HEREBY AGREES
TO INDEMNIFY, HOLD HARMLESS AND DEFEND THE COMPANY GROUP FROM AND AGAINST ANY
AND ALL LOSSES ARISING OUT OF OR RESULTING FROM ANY THIRD-PARTY ACTION IN
RESPECT OF THE FRAUD, GROSS NEGLIGENCE, OR INTENTIONAL OR WILLFUL MISCONDUCT OF
ANY MEMBER OF THE OPCO GROUP IN PROVIDING THE TRANSITION SERVICES, EXCEPT TO THE
EXTENT CAUSED BY OR ARISING OUT OF THE FRAUD, GROSS NEGLIGENCE, OR INTENTIONAL
OR WILLFUL MISCONDUCT OF, OR MATERIAL BREACH OF THIS AGREEMENT BY, ANY MEMBER OF
THE COMPANY GROUP OR ANY THIRD PARTY PROVIDER. SUBJECT TO SECTION 5.4, OPCO
HEREBY AGREES TO INDEMNIFY, HOLD HARMLESS AND DEFEND THE COMPANY

 

9



--------------------------------------------------------------------------------

GROUP FROM AND AGAINST ANY AND ALL LOSSES TO THE EXTENT ARISING OUT OF OR
RESULTING FROM ANY ACTION OR CLAIM AGAINST THE COMPANY GROUP BY ANY THIRD PARTY
PROVIDER RELATED TO (X) THE PROVISION OF THE TRANSITION SERVICES HEREUNDER OR
(Y) ANY DISPUTE BY AND BETWEEN OPCO OR ANY OF ITS AFFILIATES AND SUCH THIRD
PARTY PROVIDER OR ANY OF ITS AFFILIATES (WHETHER OR NOT SUCH DISPUTE RELATES TO
THE PROVISION OF THE TRANSITION SERVICES HEREUNDER BUT SPECIFICALLY EXCLUDING
ANY SUCH LOSSES CAUSED BY OR ARISING OUT OF THE FRAUD, GROSS NEGLIGENCE, OR
INTENTIONAL OR WILLFUL MISCONDUCT OF, OR MATERIAL BREACH OF THIS AGREEMENT BY,
ANY MEMBER OF THE COMPANY GROUP). FOR THE AVOIDANCE OF DOUBT, THE INDEMNITY IN
THE PRECEDING SENTENCE SHALL NOT AFFECT THE OBLIGATION OF THE COMPANY TO PAY
FEES IN ACCORDANCE WITH ARTICLE III.

5.3 Limited Liability of the OpCo Group. NO MEMBER OF THE OPCO GROUP SHALL HAVE
ANY LIABILITY TO ANY MEMBER OF THE COMPANY GROUP, IN CONTRACT, TORT OR
OTHERWISE, FOR OR IN CONNECTION WITH (A) ANY TRANSITION SERVICES PROVIDED OR TO
BE PROVIDED OR ANY ACCESS TO ANY FACILITIES PROVIDED OR TO BE PROVIDED BY OPCO
PURSUANT TO THIS AGREEMENT OR (B) ANY ACTIONS OR INACTIONS OF ANY COMPANY GROUP
MEMBER IN CONNECTION WITH ANY SUCH SERVICES OR ACCESS TO ANY SUCH FACILITIES
REFERRED TO IN THE IMMEDIATELY PRECEDING CLAUSE (A), IN EACH CASE, EXCEPT TO THE
EXTENT THAT ANY MEMBER OF THE COMPANY GROUP SUFFERS A LOSS THAT RESULTS FROM
SUCH OPCO GROUP MEMBER’S MATERIAL BREACH OF THIS AGREEMENT, FRAUD, GROSS
NEGLIGENCE, OR INTENTIONAL OR WILLFUL MISCONDUCT IN CONNECTION WITH ANY SUCH
SERVICES OR ACCESS TO ANY SUCH FACILITIES.

5.4 Enforceability. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF SECTION
5.1, SECTION 5.2 OR ANY OTHER PROVISION HEREIN MODIFYING SECTION 5.1 OR SECTION
5.2 CONTAINS AN INDEMNITY OBLIGATION THAT IS UNENFORCEABLE UNDER APPLICABLE LAW,
THEN THIS ARTICLE 5 WILL BE MODIFIED, READ, CONSTRUED AND ENFORCED TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND ANY OBLIGATION THAT IS
ENFORCEABLE WILL REMAIN IN FULL FORCE AND EFFECT AND BE BINDING ON THE PARTIES.

5.5 Determination of Losses; Limitation of Losses.

(a) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY PARTY
BE LIABLE FOR, AND “LOSSES” SHALL BE DEEMED NOT TO INCLUDE, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY, SPECIAL, INDIRECT OR PUNITIVE DAMAGES (INCLUDING LOST
PROFITS, LOSS OF PRODUCTION, DIMINUTION IN VALUE OR OTHER DAMAGES ATTRIBUTABLE
TO BUSINESS INTERRUPTION) ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSITION SERVICES, EXCEPT, IN EACH CASE, TO THE EXTENT SUCH DAMAGES ARE
PAYABLE TO A THIRD PARTY.

(b) FOR PURPOSES OF THIS AGREEMENT, THE TERM “LOSSES” MEANS ACTIONS, CHARGES,
DAMAGES, FINES, PENALTIES, DEFICIENCIES, JUDGMENTS, INJUNCTIONS, ORDERS, LOSSES,
LIABILITIES, AMOUNTS PAID IN SETTLEMENT, OBLIGATIONS, LIENS, COSTS AND
REASONABLE EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES,
INTEREST, COURT COSTS AND OTHER COSTS OF SUIT, LITIGATION OR OTHER PROCEEDINGS
OF ANY KIND OR OF ANY CLAIM, DEFAULT OR ASSESSMENT).

 

10



--------------------------------------------------------------------------------

(c) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PARTIES AGREE AND
ACKNOWLEDGE THAT IN NO EVENT SHALL THE AGGREGATE LIABILITY OF THE OPCO GROUP FOR
ANY CLAIMS MADE IN RESPECT OF THIS AGREEMENT EXCEED FOR ANY REASON, IN THE
AGGREGATE, AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE AGGREGATE AMOUNT
OF FEES ACTUALLY PAID UNDER THIS AGREEMENT (THE “CAP”), EXCEPT THAT THE CAP
SHALL NOT APPLY TO (1) ANY INDEMNIFICATION OBLIGATION OF OPCO UNDER SECTION 5.2
OR (2) ANY LOSSES INCURRED BY ANY MEMBER OF THE COMPANY GROUP CAUSED BY OR
ARISING OUT OF THE FRAUD, GROSS NEGLIGENCE, OR INTENTIONAL OR WILLFUL MISCONDUCT
OF, ANY MEMBER OF THE OPCO GROUP OR ANY THIRD PARTY PROVIDER.

(d) NEITHER PARTY SHALL CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY
SETTLEMENT OF ANY CLAIM TO THE EXTENT INDEMNIFIABLE UNDER THIS AGREEMENT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.

5.6 Acknowledgement of the Parties; Conspicuousness. Each Party agrees that it
shall not contest the validity or enforceability of any provision of this
Agreement on the basis that the Party had no notice or knowledge of such
provisions or that such provisions are not “conspicuous.” The Parties
acknowledge and agree that the provisions contained in this Agreement that are
set out in “ALL CAPS” satisfy the “express negligence rule” (to the extent
applicable) and any other requirement at law or in equity that provisions
contained in a contract be conspicuously marked or highlighted.

ARTICLE 6 - CONFIDENTIALITY

6.1 Confidential Information.

(a) For purposes of this Agreement, “Business Information” means all
confidential or proprietary business, financial or technical data, documents,
plans, intellectual property and other information, in whatever form, relating
to the operations, businesses or assets of a Party or its Affiliates (the
“Discloser”) that is disclosed to, or received by, the other Party (the
“Recipient”) in connection with the services or arrangements contemplated by
this Agreement. Each Recipient shall, and shall cause its Affiliates, directors,
officers, employees, and contractors and its and their Representatives to, hold
the Business Information of the Discloser in confidence and not to use or
disclose such Business Information, except as reasonably required for the
purposes of this Agreement or otherwise expressly permitted hereunder. Each
Party (as the Recipient) shall use no less than the same degree of care that it
uses to protect its own confidential information of similar sensitivity to
protect the Business Information of the other Party, but in no event less than a
commercially reasonable degree of care. The restrictions of this Article 6 shall
not apply to Business Information that:

 

  (i) is or becomes generally available to the public other than as a result of
a violation of this Section 6.1 by the Recipient or its Affiliates, directors,
officers, employees, or contractors or its or their Representatives;

 

  (ii) is developed by the Recipient or its Affiliates, directors, officers,
employees, or contractors or its or their Representatives without the use of or
reference to any of the Discloser’s Business Information;

 

11



--------------------------------------------------------------------------------

  (iii) is rightfully obtained by the Recipient or its Affiliates, directors,
officers, employees, or contractors or its or their Representatives from a
third-party source which such Person reasonably believes was not subject to any
legal, contractual or fiduciary duty to the Discloser; or

 

  (iv) is identified in writing by the Discloser as no longer proprietary or
confidential.

(b) Nothing herein shall prevent a Recipient or its Affiliates, directors,
officers, employees, or contractors or its or their Representatives from
disclosing Business Information (i) as required by applicable Law or upon the
order of any court or administrative agency, (ii) upon the request or demand of,
or pursuant to any regulation of, any regulatory agency or authority (including
any self-regulatory agency, stock exchange or quotation system), (iii) to the
extent reasonably required in connection with the exercise of any remedy
hereunder in connection with the conduct or defense of any civil, criminal or
administrative actions, suits, complaints, enforcement actions, penalty
assessments, claims, hearings, arbitrations, investigations, inquiries, audits
or other proceedings (formal or informal, public or non-public) (each, an
“Action”), (iv) to its Affiliates, directors, officers, employees, or
contractors or its or their Representatives as necessary to perform the
Transition Services pursuant to the terms of this Agreement, provided that such
Persons are informed of the confidential nature of the Business Information, and
the Recipient shall be liable to the Discloser for the use or disclosure thereof
by such Person in violation of the terms hereof; provided, further, that if
Recipient or its Affiliates, directors, officers, employees, or contractors or
its or their Representatives is requested or required pursuant to clause (i) or
(ii) to disclose any Business Information of the Discloser, such Recipient shall
notify the Discloser promptly in writing, to the extent permitted by applicable
Law, of such requirement so that the Discloser may seek a protective order or
other appropriate remedy or waive compliance with this Article 6, and the
Recipient or its Affiliates, directors, officers, employees, or contractors or
its or their Representatives (as applicable) shall disclose only that portion of
such Business Information which it believes in its reasonable judgment is
legally required to be disclosed and shall use its commercially reasonable
efforts to obtain assurances that confidential treatment shall be accorded such
Business Information.

6.2 Length of Confidentiality Obligation. Each Party agrees to maintain and
protect the confidentiality of the Business Information of the other Party as
set forth in this Article 6 during the Term and for two (2) years after the
expiration of the Term.

ARTICLE 7 - MISCELLANEOUS

7.1 Waiver of Compliance. Any failure of OpCo, on the one hand, or the Company,
on the other hand, to comply with an obligation, covenant, agreement or
condition contained in this Agreement may be expressly waived in writing by the
non-failing Party, but such waiver or failure to insist upon strict compliance
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

7.2 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY

 

12



--------------------------------------------------------------------------------

OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.2.

7.3 Governing Law and Venue. THIS AGREEMENT, TOGETHER WITH ANY CLAIM, DISPUTE,
REMEDY OR LEGAL PROCEEDING ARISING FROM OR RELATING TO THIS AGREEMENT OR ANY
RELIEF OR REMEDIES SOUGHT BY THE PARTIES, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL BE CONSTRUED, PERFORMED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. Each of the
Parties (i) submits to the exclusive jurisdiction of the Bankruptcy Court (or,
if the Bankruptcy Court declines to accept jurisdiction over a particular
matter, then the Chancery Court of the State of Delaware, and if the Chancery
Court of the State of Delaware declines jurisdiction, then any state or federal
court sitting in Delaware) in any Action arising out of or relating to this
Agreement, (ii) agrees that all claims in respect of such Action may be heard
and determined in any such court and (iii) agrees not to bring any Action
arising out of or relating to this Agreement (whether on the basis of a claim
sounding in contract, tort or otherwise) in any other court. Each of the Parties
agrees that a final judgment in any such Action shall be conclusive (subject to
any appeals therefrom) and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Each of the Parties hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any Action arising out of or relating to this Agreement or
the transactions contemplated hereby in any Delaware or federal court in
accordance with the provisions of this Section 7.3. Each of the Parties hereby
irrevocably waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such Action in any such court. Each of
the Parties hereby irrevocably and unconditionally consents to service of
process in the manner provided for notices in Section 7.5. Nothing in this
Agreement will affect the right of any Party to serve process in any other
manner permitted by Law.

7.4 Counterparts. This Agreement may be executed in any number of counterparts
(including by electronic means), each such counterpart being deemed to be an
original instrument, and all such counterparts taken together constituting one
and the same agreement.

7.5 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by email or
overnight courier:

If to the Company:

Energy Future Holdings Corp.

1601 Bryan Street

Dallas, Texas 75201

Attention: President

 

13



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

  Attention: James Sprayregen
Marc Kieselstein
Chad Husnick

  Email: jsprayregen@kirkland.com
mkieselstein@kirkland.com
chusnick@kirkland.com

and

Kirkland & Ellis LLP

600 Lexington Avenue

New York, NY 10022

  Attention: Edward Sassower

  Email: edward.sassower@kirkland.com

If to OpCo:

TEX Energy LLC

1601 Bryan Street

Dallas, Texas 75201

  Attention: General Counsel

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

600 Travis St., Suite 3300

Houston, TX 77002

  Attention: Andrew T. Calder, P.C.
Kevin L. Morris
John D. Pitts

  Email: andrew.calder@kirkland.com
kevin.morris@kirkland.com
john.pitts@kirkland.com

and

Gibson, Dunn & Crutcher LLP

2100 McKinney Avenue

Dallas, TX 75201-6912

  Attention: Robert Little

  Email: RLittle@gibsondunn.com

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party upon actual receipt, if delivered personally;

 

14



--------------------------------------------------------------------------------

three (3) Business Days after deposit in the mail, if sent by registered or
certified mail; upon receipt if sent by email and received by 5:00 pm (Eastern
Time), on a Business Day (otherwise the next Business Day) (provided that if
given by email such notice, request, instruction or other document shall be
followed up within one (1) Business Day by dispatch pursuant to one of the other
methods described herein); or on the next Business Day after deposit with an
overnight courier, if sent by an overnight courier.

7.6 Modification or Amendment. Subject to the provisions of applicable Law, the
Parties may only modify or amend this Agreement by written agreement executed
and delivered by duly authorized officers of the respective Parties.

7.7 No Third Party Beneficiaries. Except for the indemnification of members of
the Company Group (other than the Company) or members of the OpCo Group (other
than OpCo) set forth in Article V, the Parties hereby agree that their
respective covenants and agreements set forth herein are solely for the benefit
of the other Parties and their permitted successors and assigns, in accordance
with and subject to the terms of this Agreement, and this Agreement is not
intended to, and does not, confer upon any Person other than the Parties and
their permitted successors and assigns any rights or remedies hereunder,
including the right to rely upon the representations and warranties set forth
herein.

7.8 Specific Performance. The Parties agree that irreparable damage may occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
subject to the limitations set forth in this Section 7.8, each of the Parties
shall be entitled to enforce specifically the terms and provisions of this
Agreement and to obtain an injunction, injunctions or any form of equitable
relief to prevent or remedy breaches of this Agreement. Each Party hereby waives
any requirement for the security or posting of any bond in connection with any
such equitable remedy.

7.9 No Transfer. The Parties acknowledge and agree that nothing in this
Agreement is intended to transfer any right, title, or interest in and to any
tangible, intangible, real or personal property (including any and all
intellectual property rights). Notwithstanding any materials, deliverables, or
other products that may be created or developed by OpCo or its Affiliates from
the date hereof through the expiration or termination of the Term with respect
to Transition Services, OpCo does not hereby convey, nor does the Company or any
of its Affiliates hereby obtain, any right, title, or interest in or to any of
OpCo’s or any of its Affiliates’ equipment, materials, deliverables, products,
or any other rights or property used to provide the Transition Services. All
data, files, property or other materials and information that are supplied by
the Company or any of its Affiliates in connection with this Agreement shall
remain the Company’s or such Affiliate’s property, respectively, and OpCo shall
not have any rights or interests with respect thereto.

7.10 Intellectual Property Rights.

(a) Except as otherwise expressly provided in this Section 7.10, each of OpCo
and the Company and their respective Affiliates shall retain all right, title
and interest in and to their respective intellectual property and any and all
improvements, modifications and derivative works thereof. No license or right,
express or implied, is granted under this Agreement by OpCo, the Company or
their respective Affiliates in, or to, their respective intellectual property,
except that, solely to the extent required for the provision or receipt of the
Transition Services in accordance with this Agreement, each of OpCo and the
Company, for itself and on behalf of their respective Affiliates, hereby grants
to the other (and their respective Affiliates) a non-exclusive, revocable,
non-transferable license during the Term to such intellectual property that is
provided by the granting party to the other party (“Licensee”) in connection
with this Agreement, but only to the extent and for the duration necessary for
the Licensee to provide or receive the applicable

 

15



--------------------------------------------------------------------------------

Transition Services as permitted by this Agreement. Upon the expiration of such
time, or the earlier termination of such Transition Service in accordance with
this Agreement, the license to the relevant intellectual property will
terminate; provided, however, that all licenses granted hereunder shall
terminate immediately upon the expiration or earlier termination of this
Agreement in accordance with the terms hereof. The foregoing license is subject
to any licenses granted by others with respect to intellectual property not
owned by OpCo, the Company or their respective Affiliates.

(b) Subject to the limited license granted in Section 7.10(a), in the event that
any intellectual property is created by OpCo (or a Third-Party Provider, if
applicable) in the performance of the Transition Services or provision of access
to the facilities, all right, title and interest throughout the world in and to
all such intellectual property shall vest solely in OpCo (or such Third-Party
Provider, if applicable) unconditionally and immediately upon such intellectual
property having been developed, written or produced.

(c) Except as otherwise expressly provided in this Agreement, none of OpCo (or
its Affiliates) and the Company (or its Affiliates) shall have any rights or
licenses with respect to any intellectual property (including software),
hardware or facility of the other Party. All rights and licenses not expressly
granted in this Agreement, the Separation Agreement, the Tax Matters Agreement
or the Split Participant Agreement (such other agreements, collectively, the
“Separation Documents”) are expressly reserved by the relevant Party. Each of
OpCo and the Company shall from time to time execute any documents and take any
other actions reasonably requested by the other Party to effectuate the intent
of this Section 7.10.

7.11 No Assumption; Other Agreements. Nothing herein shall be deemed to
(a) constitute the assumption by OpCo or any of its Affiliates, or the agreement
to assume, any duties, obligations or liabilities of the Company or its
Affiliates whatsoever; or (b) alter, amend or otherwise modify any obligation of
the Parties or their Affiliates under the Separation Documents.

7.12 Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

16



--------------------------------------------------------------------------------

7.13 Interpretation; Construction.

(a) Headings herein are for convenience of reference only, do not constitute
part of this Agreement and shall not be deemed to limit or otherwise affect any
of the provisions hereof. Where a reference in this Agreement is made to an
article, section or annex, such reference shall be to an article, section or
annex to this Agreement unless otherwise indicated. Such annexes and schedules
are an integral part of this Agreement and shall be treated as if fully set
forth herein. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “hereto,” “hereby,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any particular provision of this Agreement.

(b) The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

7.14 Assignment; Delegation. This Agreement shall not be assigned or delegated
by a Party (in each case, whether (x) by merger, consolidation or dissolution of
a Party, (y) by contract, operation of law or (z) otherwise) without the prior
written consent of the other Parties, and any purported assignment or delegation
in violation of this Agreement shall be null and void. For purposes of this
Section 7.14, the term “merger” refers to any merger in which a Party is a
constituent entity, regardless of whether it is the surviving or merged entity.
As a condition to, and prior to the consummation of, any direct or indirect
transfer or other disposition of all or substantially all of its assets (whether
in a single transaction or a series of related or unrelated transactions) the
Party engaging in such transfer or other disposition shall require the
transferee to assume all of such Party’s obligations hereunder.

7.15 Entire Agreement. This Agreement (which includes the Service Schedule),
together with the Separation Documents, constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties both written and oral, between the Parties, with respect to the
subject matter hereof.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the date and year first
set forth above.

 

TEX OPERATIONS COMPANY LLC By:   /s/ David D. Faranetta Name:   David D.
Faranetta Title:   Senior Vice President and Treasurer ENERGY FUTURE HOLDINGS
CORP. By:   /s/ Anthony R. Horton Name:   Anthony R. Horton Title:   Treasurer

 

Signature Page to the Stand-Alone Transition Services Agreement



--------------------------------------------------------------------------------

Annex A

Defined Terms

Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, or unless the context otherwise requires, whenever used in this
Agreement (including any Annexes hereto), the following terms shall have the
respective meanings specified below.

“Affiliates” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by or under common control with, such
Person; provided that, notwithstanding the foregoing, Affiliates of the Company
shall be deemed to include Oncor Electric Delivery Holdings Company LLC and its
Subsidiaries (including Oncor Electric Delivery Company LLC) (collectively, the
“Oncor Entities”).

“Business Days” means any day ending at 11:59 p.m. (Eastern Time) other than a
Saturday or Sunday, or a day on which banks are required or authorized to close
in New York, New York.

“Governmental Entity” means any federal, state or local, domestic or foreign
governmental or regulatory authority, agency, commission, body, arbitrator,
court, regional reliability entity (including the Texas Reliability Entity,
Inc.), the Electric Reliability Council of Texas, Inc., or any other
legislative, executive or judicial governmental entity, excluding in each case,
the Bankruptcy Court.

“Intellectual Property” means all intellectual property and industrial property
recognized under applicable Law, including trademarks, service marks Internet
domain names, logos, trade dress, trade names and all goodwill associated
therewith and symbolized thereby, inventions, discoveries, patents, trade
secrets, copyrights and copyrightable works, software, databases, data
(including customer, employee, technical, research and development and
manufacturing data) and related items and (if applicable) any registrations,
issuances and applications for registration or issuance of any of the foregoing.

“Law” means any federal, state, local or foreign law, statute or ordinance,
common law or any rule, regulation, legally binding standard, judgment, order,
writ, injunction, decree, arbitration award, agency requirement or License of
the Bankruptcy Court or any Governmental Entity.

“Licenses” means permits, certifications, approvals, registrations, clearances,
consents, authorizations, franchises, variances, exemptions and orders issued or
granted by the Bankruptcy Court or a Governmental Entity.

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.

“Representatives” means the directors, officers, employees, investment bankers,
attorneys, accountants and other advisors, agents or representatives of a
Person.

“Separation Agreement” means that certain Separation Agreement, dated on or
about the date hereof, by and among OpCo, SpinCo and the Company.

“Split Participant Agreement” means that certain Amended and Restated Split
Participant Agreement, dated on or about the date hereof, by and between Oncor
Electric Delivery Company LLC and OpCo.

 

Annex A - 1



--------------------------------------------------------------------------------

“Subsidiaries” means, with respect to any Person, any other Person of which at
least a majority of the securities or other ownership interests having by their
terms ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions, is directly or indirectly owned or
controlled by such Person and/or by one or more of its Subsidiaries (provided
that, notwithstanding the foregoing, the Subsidiaries of the Company shall be
deemed to include the Oncor Entities).

“Tax Matters Agreement” means that certain Tax Matters Agreement, dated on or
about the date hereof, by and among the Company, Energy Future Intermediate
Holding Company LLC, EFIH Finance Inc., EFH Merger Co., LLC and TEX Energy LLC.

Section 1.2 Additional Defined Terms. In addition to the terms defined above,
additional defined terms used herein shall have the respective meanings assigned
thereto in the Sections indicated in the table below.

 

Defined Term

  

Section

Action

  

6.1(b)

Additional Services

  

1.1(a)

Agreement

  

Preamble

Bankruptcy Court

  

Recitals

Business Information

  

6.1(a)

Chapter 11 Cases

  

Recitals

Company

  

Preamble

Company Group

  

5.1

Consents

  

1.3(a)

Debtors

  

Recitals

Discloser

  

6.1(a)

Effective Date

  

Preamble

EFH Contribution

  

Recitals

EFH Corporate Services

  

Recitals

E-Side Transaction

  

Recitals

Fees

  

3.1

Force Majeure

  

4.1(b)

Invoice

  

3.2

Licensee

  

7.10(a)

New HoldCo

  

Recitals

OpCo

  

Preamble

OpCo Group

  

5.1

Part(ies)

  

Preamble

Petition Date

  

Recitals

Plan of Reorganization

  

Recitals

Project Manager

  

1.5

Recipient

  

6.1(a)

Sales Taxes

  

3.4(a)

Separation Documents

  

7.10(c)

Service Schedule

  

1.1(a)

SpinCo

  

Recitals

 

Annex A - 2



--------------------------------------------------------------------------------

Defined Term

  

Section

TCEH

  

Recitals

TCEH Contribution

  

Recitals

Term

  

2.1

Third Party Provider

  

1.2(a)

Transition Services

  

1.1(a)

 

Annex A - 3



--------------------------------------------------------------------------------

Annex B

Service Schedule

 

Service Category

  

Description

Business Services Administration    The administration, maintenance, reporting,
analysis, and other activities relating to benefits, payroll, taxes, and other
general business functions. Corporate Controller    The administration,
maintenance, reporting, analysis, and other activities relating to the tasks of
a corporate controller, including external auditing, outsourced accounting
services, and other accounting-related functions. Corporate Secretary    The
administration, maintenance, reporting, analysis, and other activities relating
to historical corporate records, and other general administrative functions. Tax
(covering all types of income and non-income taxes; e.g., federal, state,
property, sales/use)   

The administration, maintenance, reporting, analysis, consulting, and other
activities relating to tax returns, external audits, tax payments, and other
tax-related accounting functions. Includes, but is not limited to:

 

•    Filing any extensions

 

•    Preparation and filing of the final federal short period income tax return
for the EFH group

 

•    Preparation and filing of all state income and franchise tax returns for
the EFH group, whether relating to pre-close or post-close periods

 

•    Preparation and filing of property tax returns for the EFH group

 

•    Preparation and filing of sales/use tax returns for the EFH group

 

•    Assistance, as requested, with tax examinations, including appeals of any
property tax valuations or assessments

 

Tax-related systems integration and assistance with transitioning responsibility
for the EFH group Tax function to Parent

Human Resources    The administration, maintenance, reporting, analysis, and
other activities relating to benefits, records, compliance, and other HR-related
functions. Information Technology    The administration, maintenance, reporting,
analysis, and other activities relating to Company information technology
systems, including general oversight, facilities, application and infrastructure
services, and other functions, including the migrating of data and information
as described in Section 1.1(b). Internal Audit and SOX Compliance    The
administration, maintenance, reporting, analysis, and other activities relating
to internal audits and SOX compliance, including administration of a key control
system, management of officer certifications, and other internal compliance
functions. Physical Facilities and Corporate Security    Services related to the
assessment and mitigation of risks to physical security (protecting personnel,
property and equipment) and operational security (controlling and protecting the
integrity and performance of a facility). Treasury    Planning and budgetary
services and the administration, maintenance, reporting, analysis, and other
activities relating to treasury operations, liquidity management, risk
management relating to insurance, trust and pension funds and other
treasury-related functions. Legal Services    The administration, maintenance,
reporting, analysis, and other activities relating to non-privileged assistance
or historical information.

 

Annex B - 1



--------------------------------------------------------------------------------

Project Managers

For the Company

Anthony R. Horton

Title: Chief Financial Officer and Treasurer

Email: Tony.Horton@energyfutureholdings.com

For OpCo

David Faranetta

Title: SVP and Treasurer

Email: David.Faranetta@txu.com

 

Annex B - 2



--------------------------------------------------------------------------------

Annex C

Conflicts

None.

 

Annex C - 1